            Case
             Case1:20-cr-00158-PB
                  1:20-cr-00158-PB Document
                                    Document6-1
                                             8 Filed
                                                Filed01/22/21
                                                      01/21/21 Page
                                                                Page11ofof22




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                                 )
                                                         )
                v.                                       )       No. 1:20-cr-158-PB
                                                         )
GEORGE KUIPER                                            )

                             PRELIMINARY ORDER OF FORFEITURE

         The defendant, George Kuiper (“Kuiper”), has pleaded guilty to Counts One through

Three of an Information that charges him with conspiracy to distribute unapproved drugs in

interstate commerce and to smuggle goods into the United States; distributing unapproved drugs,

and smuggling goods into the United States, in violation 18 U.S. C. §§ 371 and 545, and 21

U.S.C. §§ 331(d) and 333(a)(2).

         As part of Kuiper’s Plea Agreement at paragraph 13, pages 13-16, he has agreed to forfeit

his right, title and interest, if any, in the following assets: (A) $19,120.14 in funds from Citibank

Account #145922044; (B) $2,452.00 in U.S. Currency; (C) $11,090.49 in funds from Fidelity

Bank Account #140907596; (D) $67,028.22 in funds from Renasant Account #1102435; (E)

$21,527.31 in funds from Renasant Account #3417190; (F) $108,956.13 in funds from TD

Ameritrade Account #756471881; and (G) $19,545.11 in funds from TD Ameritrade Account

#862721260. 1

         IT IS ORDERED that all of the defendant’s right, title and interest, if any, in assets (A)

through (G), as described in paragraph two, are hereby forfeited to the United States pursuant to

18 U.S.C. § 545, 982(a)(2)(B), and 21 U.S.C. § 334.




1
    Kuiper has also agreed to the civil forfeiture of additional assets.
          Case
           Case1:20-cr-00158-PB
                1:20-cr-00158-PB Document
                                  Document6-1
                                           8 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page22ofof22




       IT IS FURTHER ORDERED that pursuant to Fed. R. Crim. P. 32.2(b)(3), this

Preliminary Order of Forfeiture shall become final as to the defendant at the time of his

sentencing, and shall be made part of the sentence and included in the judgment.

       The Court shall retain jurisdiction to enforce this Preliminary Order of Forfeiture, and to

amend it as necessary, pursuant to the provisions of Fed. R. Crim. P. 32.2(e).

       The Clerk shall send copies of this Preliminary Order of Forfeiture to the United States

Probation Office and counsel for all parties, and shall send 2 certified copies of this Preliminary

Order of Forfeiture to the United States Attorney=s Office, Attention: Assistant U.S. Attorney

Georgiana MacDonald.

               22
Entered this _______            January
                     day of ___________________, 2021.


                                               /s/ Paul Barbadoro
                                              ________________________________________
                                              United States District Judge




                                                 2
